DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 17 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because this claims is an article of manufacture claim.
Response to Arguments
Applicant's arguments filed on 10/20/2021 have been fully considered but they are not persuasive.
In reply to Applicant’s argument set fort at page 12 2nd paragraph, it is noted that claim 1, for example, does not require to sharpen the character to improve the sharpness, it merely requires to improve the sharpness.  So, enhancing the quality of the digital representation of the acquired data by brightness and contrast includes sharpness, clearer, or crisper representation.
In response to Applicant’s argument with regard to the rejection of claims 7-9 and 15-17 (page 12 last 2 line to page 13 lines 7), the advanced statements set forth in paragraph 4 above are incorporated herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macciola et al. (U.S. Pat. App. Pub. No. 2014/0333971 A1, Art of record IDS filed on February 9, 2021, referred as Macciola hereinafter).
Regarding claim 1 as a representative claim, 	Macciola teaches an image processing method (see figures 1-10 and paragraph [0018]), comprising:
collecting, by an image collection device of a terminal device, at least one image within a field of view of the image collection device in real time, wherein the at least one image comprises a first image (see paragraphs [0015] & [0062] (real time image acquisition) & [0019]);
determining, by the terminal device, whether the first image comprises at least one character (see paragraphs [0019] (scanned image displaying an image and text (character), [0086] (engine 314 determines textual orientation), [0108] (firs analytic engine 714 performs text extraction and/or text/background separation);
in response to determining that the first image comprises the at least one character, outputting, by the terminal device, prompt information to a user (see paragraphs [0015] (user adjusts settings for image acquisition to obtain higher quality image), [0088-0089] (processed data is displayed at display 108; user adjusts settings to control the quality of acquired data) ;

improving, by the terminal device, sharpness of the at least one character according to the setting instruction to obtain a second image (see paragraphs [0024 -0026]), and compressing and storing the second image on the terminal device (see paragraphs [0014], [0149] and [0031]).
Regarding claim 7, Macciola further teaches determining, by the terminal device, whether an image compression function is enabled according to image compression information in the setting instruction, wherein improving, by the terminal device, the sharpness of the at least one character to obtain the second image, and compressing and storing, by the terminal device, the second image comprises: improving, by the terminal device, the sharpness of the at least one character to obtain the second image, and compressing and storing, by the terminal device, the second image ((see paragraphs [0024 -0026]), when the image compression function is enabled and the first image comprises the at least one character (see paragraph [0014]: compression is enabled when acquisition rate of the acquisition device is too high).
Regarding claim 9, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Macciola further teaches processor and memory (see processor and computer in paragraphs [0040], [0046] and [0063]; memory in paragraph [0064]).
Regarding claim 17, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Macciola further teaches processor, medium and program (see processor and computer in paragraphs [0040], [0046] and [0063]; memory and program in paragraph [0064]; software in paragraph [0074]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Macciola.
Regarding claims 8 and 16, Macciola does not teach claim limitations “converting second image into a black-and-white image for storage and converting second image into a gray image for storage”.
However, such claim limitations are well known and widely used in the art. Applicant' s failure to adequately traverse the Examiner' s taking of Official Notice in the last office action is taken as an admission of the fact(s) noticed.
The motivation for doing so is to reduce image for storage so that the storage space could be reserved/available more.
Therefore, before the effective filing of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such well-known claim limitations in combination with Macciola for that reasons.
Allowable Subject Matter
Claims 2-6, 10-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 3-6 depend on claim 2.  Therefore, these claims are also allowable for the same reasons.
Regarding claim 10, the cited prior art does not teach or suggest claim limitations as recited in claim.
Claims 11-14 depend on claim 10.  Therefore, these claims are also allowable for the same reasons.
Regarding claim 18, the cited prior art does not teach or suggest claim limitations as recited in claim.
Claims 19-20 depend on claim 18.  Therefore, these claims are also allowable for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
1/2022

/DUY M DANG/Primary Examiner, Art Unit 2667